Title: To James Madison from Samuel T. Anderson, 29 December 1823
From: Anderson, Samuel T.
To: Madison, James


        
          Sir,
          Washington 29 decr. 1823.
        
        I recd. from Gov. Wright the letter which you did me the honor to write to me. Since my arrival at this place, the affair to which I referred has taken such course, as to force from me a second communication.
        Some time during last Session of Congress, Mr. Lloyd of the Senate met Mr. Hay upon this business, by direction of the President who told Mr. Lloyd that he would order in the case whatever they might agree upon. They disagreed in opinion. This is what Mr. Lloyd has informed me since I have been in the city. I then addressed a letter to the President asking, that the business might be brought to a final decision in the mode he had directed the last winter. To my astonishment I have just been informed by the Secy. of the Navy, that “the business cannot be reconsidered upon the same evidence, it having been decided.”
        Had the affair been suffered to pass to a decision now from the Point where it was dropped last winter, I should have laid your letter before the Referees. As the office has now put it, I have no further hope of Justice unless you will be pleased to write to the President, by which he might be induced to let the business come to a decision in the mode he directed last winter; or, by which he might be induced to order a Settlement to be made by passing the suspensions on the Reconciling Statement but deducting my Pay during the time I was disbursing the public money.
        I agreed to a settlement in this manner at the beginning and still agree to it for I have never varied in my charge. In disbursements there is always a Commission allowed according to the risk and responsibility, serving for indemnification & compensation, and this cannot be diminished without injustice. But while performing such duty, the dept. may stop the usual pay inasmuch as they give the offr. greater emoluments. This deduction I have always agreed to, tho’ I know of no one case in which it has ever been exacted from an officer when set to perform extra duty. But the practice has always been the reverse. The commanding naval officers on the Lakes received their pay as such and the emoluments of naval agents, at least. A commission is allowed on drawing bills of exchange by the naval officers on foreign stations. Officers when recruiting, besides their pay, receive 4 dlls. for each recruit, and this is equal to from 6 to 13 pr Ct. on their cash disbursements; the allowance being thus liberal on account of the risk of loss by Desertion. The Pursers are allowed 10 ⅌ Ct. on their issues of clothing. The case of Govr. Tompkins is known to the whole Country. He recd. Pay as commanding officer at N: York—recd. commissions on his disbursements and is to receive, it is believed, a commission on hypothecating Treasury notes. The Attorney Genl. when sent to perform extra duty, recd.

pay for it in addition to his usual salary. But in my Case—I saved by hypothecating Treasury notes, more money than I now claim, but have never made any charge for it. My commission for the risk and responsibility forced upon me for property and money upon a line of 580 miles, is one ⅌ cent; while the continuance of my Pay is made the pretence for lessening my commissions on my Cash disbursements to about one half only what is usual & allowed upon other Bills! A more unequal distribution of Justice is not to be found upon the records of the Government; and the more especially when the Importance of the service be considered and the difficulties which, on every side, embarrassed it’s execution.
        I have made no application to Mr. Crowninshield now in Congress, upon this subject, nor shall I. I well recollect my Impressions when he fixed this commission & they have never changed. His asking me, If I would bear the loss on the Treasury Notes provided he allowed me the 5 pr Cent, shows that he had the discretion to do it. His saying to me, If I grant you the 5 pr Ct what will Congress say, shews equally that he was governed by personal considerations not the sense of Justice. It is impossible, that is certain—it is impossible that you ever ordered I should receive less than the Commission usually allowed on such disbursements were you apprized of the real truth and state of the business. I therefore earnestly beg your assistance that I may receive that Justice which has been with held from me.
        I pray, Sir, your pardon for this apparent importunity, but I tell you honestly, this affair has now become of the last importance to me, and I therefore trust that it will plead with your feelings as my excuse. I went to the South last year with the understanding that I was to be provided for there; yet all the appointments at Key West were made & I was forgotten. Young men of a few years in the service are promoted to places of honor & profit, while my “long & faithful services” as the records of the Department stile them, avail me nothing. At this moment, I am only waiting for the sale of the navy yard at N. Orleans (soon to take place) to be virtually dismissed altogether. Twenty two years, the prime of my Life, have been passed in the service. I have been disabled while in it from active pursuits. The Pension Law is not made for me. Real & severe distress is already upon me, and it is encreasing.
        This is an hard case and bears very heavy on me. With feelings often pained to excess in the prosecution of what I conceive to be just, and in what I am pertinaciously supported by Mr. Lloyd after the severest scrutiny of all the papers, objections, and replies—with feelings often pained to excess, I wish for nothing so much as to obtain this claim, small as it is, that I may quit the service altogether. The expression of your opinion (as having had this business before you) that the decision of the suspensions on the reconciling statement may with propriety be made by reference as it was begun, or by passing then deducting my Pay, or in whatever other

mode your better judgment may point out, will, I am certain bring this affair to its conclusion.
        I make with confidence this appeal to your feelings and to your Justice from my firm persuasion that you were never apprized at the time this business was before you of the real truth & state of it—because too I executed your orders faithfully—and because the result has shewed to every succeeding Administration, that the U.S. can at any moment take and hold the command of the Lakes, against all the power and resources of Great Britain. I have the honor to be with very great respect Sir, your most obedient servt.
        
          Saml. T. Anderson
        
        
          P.S. I take this opportunity to say, That Mrs. Anderson recd. with great pleasure the friendly expressions of your Lady as conveyed to her thro’ her father. The urbanity, attentions, and regard of Mrs. Madison have always been to her a source of pleasant recollections which I have often heard her speak of them. Indeed, her feelings were so much excited by the message, that she was upon the point of answering it by a letter.
        
      